TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00114-CV


                                     In re Robert A. Caine


                                        S. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         NO. 18-1542, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of S.W. The subject of this

proceeding is Robert A. Caine, appellant’s attorney.

               Appellant filed his notice of appeal on February 11, 2020, and his brief was due

March 30, 2020. On April 2, 2020, we ordered counsel to file appellant’s brief no later than

April 13, 2020. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert A. Caine shall appear remotely before

this Court on Wednesday, May 6, 2020, at 11:30 a.m., to show cause why he should not be held

in contempt and have sanctions imposed for his failure to obey our April 2, 2020 order. Prior to

the hearing date, the Clerk of the Court will send a follow-up letter via email containing best
practices and a link for the Zoom hearing. Failure to appear remotely will be treated the same as

failure to appear in person, and Caine may be subject to a contempt order for failure to appear.

This order to show cause will be withdrawn and Caine will be relieved of his obligation to

appear before this Court as ordered above if the Clerk of this Court receives appellant’s brief on

or before Monday, May 4, 2020.

               It is ordered on April 23, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                  2